Order unanimously modified so as to eliminate items 7 and 16. Items 5 and 14 modified to read “1946 ” instead of “1939 ”. We deem this period to be sufficient assuming without deciding plaintiff’s theory of anticipatory breach is tenable. Books to be produced to be limited to the same years and to be used as provided in section 296 of the Civil Practice Act. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. The examination to proceed by Sydney Bare, Jr., the date for which examination shall be fixed in the order. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.